Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed March 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00131-CR



               IN RE DEANDRE DYNELL DEBOEST, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1737576

                         MEMORANDUM OPINION

      On February 25, 2022, relator Deandre Dynell Deboest filed a petition for
writ of habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator requests that this Court “issue the writ
of habeas corpus and conduct a hearing thereon and that applicant be ordered
discharged from illegal custody and restrains [sic] or, alternatively, that bail be
reduced to $ 0 personal bond.”
      The intermediate courts of appeal have no original habeas-corpus
jurisdiction in criminal matters. In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—
Houston [14th Dist.] 2016, orig. proceeding) (citing Tex. Gov’t Code Ann. §
22.221(d)). Original jurisdiction to grant a writ of habeas corpus in a criminal case
is vested in the Texas Court of Criminal Appeals, the district courts, the county
courts, or a judge in those courts. Id. (citing Tex. Code Crim. Proc. Ann. art
11.05). Therefore, this court is without jurisdiction to consider relator’s petition
requesting habeas corpus relief.

      Accordingly, relator’s petition is dismissed for lack of jurisdiction.


                                       PER CURIAM


Panel consists of Justices Chief Justice Christopher and Justices Zimmerer and
Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2